Criminal Case Template






COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS



DYKEBA ROGERS AND
JOESETTAH L. ROGERS, 

                            Appellants,

v.

ENTERPRISE RENT-A-CAR OF
TEXAS, AND ENTERPRISE
LEASING OF HOUSTON,

                            Appellees.

§

§

§

§

§

No. 08-04-00221-CV

Appeal from the

152nd District Court

of Harris County, Texas

(TC#2003-13505)



MEMORANDUM OPINION
           Appellants failed to file a brief or a motion for extension of time to file the brief. 
Therefore, on September 13, 2004, we notified the parties of our intent to dismiss the
appeal for want of prosecution unless any party could show grounds for continuing the
appeal within ten days.  No party has responded to our notice.  Accordingly, the appeal is
dismissed.  See Tex. R. App. P. 38.8(a)(1), 42.3(b).

                                                                  SUSAN LARSEN, Justice
November 10, 2004

Before Panel No. 1
Larsen, McClure, and Chew, JJ.